Citation Nr: 0625010	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  03-18 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hammer digit 
syndrome of the right and left fifth toes, postoperative.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 1989 
(unverified) to December 1990 (verified), with subsequent 
unverified periods of service in the Army Reserve to include 
active duty.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 RO rating decision, which denied 
the veteran's claims of entitlement to service connection for 
hammer digit syndrome of the right and left fifth toes 
(postoperative), a left knee disability, and a back 
disability.  

In July 2003, the veteran submitted a statement that was 
construed as a motion to advance her case on the docket.  
However, in a letter dated in July 2003, the Board informed 
her that her appeal had not yet been perfected by the timely 
filing of a substantive appeal and the case was not ready for 
transfer to the Board.  (The veteran subsequently perfected 
her appeal in November 2003, but she did not resubmit a 
motion to advance her case on the Board's docket.)  

In March 2006, the veteran testified at a personal hearing in 
Washington, D.C., which was conducted by the undersigned 
Veterans Law Judge who has been designated to make the final 
disposition of this proceeding for VA.  A transcript of the 
hearing has been associated with the claims file.  Just prior 
to her hearing, the veteran changed her appointment of a 
representative from a private agent to the Disabled American 
Veterans.  




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  There is no competent evidence to show that the veteran 
has a current bilateral toe disability that is etiologically 
related to a period of her active military service.  

3.  The veteran's currently demonstrated left knee disability 
is shown as likely as not to have had its clinical onset 
during a period of her active service.  

4.  The veteran's currently demonstrated back disability has 
been competently linked to a period of her active service.


CONCLUSIONS OF LAW

1.  Hammer digit syndrome of the right and left fifth toes, 
postoperative, is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005). 

2.  By extending the benefit of the doubt to the veteran, her 
left knee disability is due to injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004). 

3.  A back disability is due to injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claims decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

It is noted that the United States Court of Appeals for 
Veterans Claims (Court) has concluded that the VCAA was not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision in this appeal with regard to the back and 
left knee claims, further assistance is unnecessary to aid 
the veteran in substantiating these claims.  

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to (in regard to the knee disability) and following the 
initial RO rating decision in November 2002, and as explained 
herein below, the VCAA notice complied with the requirements 
of the VCAA as interpreted by the Court in Pelegrini II.  The 
Board finds that any deficiency as to the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the certification and transfer of the case to the 
Board in January 2006 for appellate consideration, and the 
veteran was offered ample opportunity to present evidence or 
argument in support of her appeal.  

In the VCAA notice sent to the veteran in February 2002 (in 
regard to the knee) and in December 2003 (in regard to all 
issues), the RO advised her of what was required to prevail 
on her claims for service connection, what specifically VA 
had done and would do to assist in the claims, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
her in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that she 
had to provide both identifying information and a signed 
release for VA to obtain private records on her behalf.  

The Board notes that the VCAA notice letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to her claims in her 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claims in November 2002 (of 
which she was provided a copy), the RO readjudicated her 
claims in rating decisions of May 2003 and June 2003 (of 
which she was provided copies), and issued her a statement of 
the case in July 2003 and a supplemental statements of the 
case in October 2005, all of which provided the veteran 
opportunity to identify or submit any evidence she wished to 
be considered in connection with her appeal.  The Board finds 
that the veteran had actual knowledge of the need to submit 
evidence pertinent to her claims and that there is no 
indication that she has additional evidence in her 
possession, not previously submitted, that is of the type 
that should be considered in assessing the claims.  Moreover, 
the Board takes note that the veteran has a representative 
who is deemed competent to offer proper guidance and counsel 
in regard to what evidence is needed to substantiate her 
claims and what her responsibility is in producing evidence 
in her possession that is relevant to the claims.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate her claims for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate her claims for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
hammer digit syndrome (post-operative), any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  As for the claims for service 
connection for left knee and back disabilities, any notice 
deficiency with regard to the underlying claim of service 
connection is not prejudicial to the veteran because the 
Board's decision is favorable.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in March 2006.  The RO has obtained the veteran's 
service medical records and VA treatment records.  The claims 
file also contains numerous private treatment records, which 
the veteran herself has submitted, and these include records 
from Rappahannock General Hospital, The Foot Center, 
Riverside Walter Reed Hospital, J.B.C., M.D., and A.B.G., 
M.D.  Further, VA has conducted necessary medical inquiry in 
an effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
VA examinations were conducted in April 2005 and July 2005.  
The veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in her appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  The Board thus finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that the record is ready for appellate 
review.  

II.  Merits of the Claim

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, such as arthritis, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Notwithstanding the above, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

1.  Hammer Digit Syndrome of the Right and Left Fifth Toes, 
Postoperative 

The veteran claims that she developed spurs on her feet as a 
result of road marches in combat boots during service and 
that she subsequently had surgery performed on her fifth toe 
on each foot.  However, after giving careful consideration to 
the medical evidence and the contentions of the veteran, the 
Board finds that there is no competent evidence to show that 
she has a bilateral toe disability that is etiologically 
related to an injury or disease incurred during military 
service.  That is, the preponderance of the evidence is 
against her claim of service connection for hammer digit 
syndrome of the right and left fifth toes, postoperative.  

A review of the veteran's service medical records does not 
demonstrate any complaints, clinical findings, or diagnosis 
of a toe disability during service.  Post-service, private 
records indicate that in February 1998 the veteran was seen 
with a history of painful hammer toes of the right and left 
fifth toes.  She indicated that her condition had been 
symptomatic for apparently two years, and that conservative 
treatment had not remedied the pain.  Later in that month she 
underwent foot surgery, namely arthroplasty with lateral 
hemi-middle phalangectomy, right and left fifth toes.  The 
clinical diagnosis was hammer digit syndrome of the right and 
left fifth toes.  The pathology report from the surgery 
indicates a diagnosis of phalangeal heads with degenerative 
changes consistent with hammertoes.  In postoperative visits 
in March 1998, the veteran progressed "nicely" and there 
were no complications noted.  

At the time of a VA examination in April 2005, the veteran 
reported that after her foot surgery for tenderness, pain, 
swelling, and calluses, she only had problems now when she 
attempted to wear high-heeled shoes.  Otherwise, her toe 
condition did not seem to give her as much trouble.  The 
examiner noted that she primarily had a history of pes 
planus, with regard to her feet.  On examination, the fifth 
toes had a normal appearance and no calluses were present.  
While there appeared to be some "floppiness" of the toes 
themselves, her extremities were neurologically intact.  X-
rays revealed resection arthroplasty of the proximal 
interphalangeal joint of both toes.  At the time of a VA 
examination in July 2005, the veteran reported that she was 
doing well and only had trouble when she wore high-heeled 
shoes.  On examination, there were well-healed surgical scars 
on the fifth toes, which were normal.  There was no residual 
deformity or calluses.  She was neurologically intact.  X-
rays of the feet were as noted in the previous examination 
report.  The diagnosis was hammer digit syndrome of the right 
and left fifth toes.  The examiner remarked that the veteran 
had received adequate treatment for her condition and now had 
no residual disability.  He acknowledged her complaint of her 
inability to wear high-heeled shoes, but stated that she had 
"no pain and no deformity and in my opinion, no 
disability."  The record does not contain any subsequent 
medical evidence of a disability related to her bilateral toe 
condition.  

As related above, the medical evidence shows that a bilateral 
toe condition was initially treated after her discharge from 
active service in December 1990.  There are no subsequent 
service medical records showing treatment or diagnosis of a 
bilateral toe disability.  There is no competent evidence 
relating a current toe condition to a period of her military 
service.  In fact, there is no satisfactory proof, on any 
clinical record, that the veteran currently has a diagnosis 
of a bilateral toe condition that is disabling.  In that 
regard, it is noted that VA law and regulations require that 
for service connection to be established there must be a 
disability incurred or aggravated during service, and that 
without evidence of a present disability, there can be no 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The Board acknowledges the veteran's assertions in statements 
and testimony that she has a bilateral toe disability that is 
attributable to a period of her military service.  
Nevertheless, such statements lack probative value for the 
reason that she is a lay person and therefore not competent 
to offer an opinion as to questions of medical diagnosis or 
causation.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

For the reasons stated above, the Board concludes that the 
weight of the credible evidence demonstrates that the veteran 
does not have a current bilateral toe disability that has 
been medically linked to service.  As the preponderance of 
the evidence is against the claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Left Knee Disability 

The veteran contends that she injured her knee while serving 
on active duty, specifically in basic training, and that she 
could not stand for any length of time due to knee pain.  She 
asserts that despite her knee condition, she has continued to 
remain in the military (in the Army Reserve) where she now 
has a physical profile in regard to her knee.  After 
reviewing the evidence of record and the contentions of the 
veteran, the Board finds that her left knee disability is 
related to injury during service.  

The service medical records in the file indicate that the 
veteran was seen in July 1989 with complaints of left knee 
pain for four days.  The diagnosis was overuse syndrome and 
the veteran was placed on a physical profile for five days 
with no running, marching, or jumping.  At the time of a 
physical examination for the Reserve in January 1993, the 
veteran complained of occasional cramps in her legs on a 
report of medical history.  At the time of a 5-year physical 
examination for the Reserve in September 1998, the veteran 
complained of cramps in her legs on a report of medical 
history; the physician noted patellar femoral syndrome, 
bilateral knees.  VA outpatient records indicate that in 2001 
the veteran complained of right knee pain, but X-rays of both 
knees in July 2001 were normal.  In November 2002, she was 
seen again for chronic pain of the right knee in particular; 
the VA physician stated that X-rays showed very mild 
degenerative joint disease of both knees.  In February 2003, 
there was a diagnosis of bilateral knee pain.  In August 
2003, the veteran was advised to avoid running, marching, and 
push-ups due to a problems with her knees.  She was seen 
again at the VA in September 2003, October 2003, December 
2003, and January 2004, for chronic knee pain.  In December 
2004, she was seen in the VA rheumatology clinic with 
complaints of persistent right knee pain.  The assessment was 
knee pain most likely exacerbated by being overweight.  

At the time of a VA examination in April 2005, the veteran 
complained that her left knee continued to give her trouble 
ever since an injury during service in 1989 and another 
injury approximately five years previously while in the 
Reserve.  She complained of pain and crepitus, and she stated 
that she no longer ran after having a locking episode.  X-
rays of the left knee showed some evidence of osteophytes in 
the superior pole of the patella.  The impression was 
chondromalacia of the patella of the left knee.  The examiner 
noted that there was "a history of this existing while in 
the military service and radiographic findings of spur pole 
of the patella suggests some patellofemoral radiation 
therapy, which is likely a result of chondromalacia."  The 
veteran underwent another VA examination in July 2005, at 
which time the veteran's history and physical findings were 
relatively the same.  The examiner diagnosed patellofemoral 
syndrome, but did not feel that the veteran sustained an 
injury in 1989 that was still affecting her left knee.  He 
opined that it was "more likely as not" that the veteran's 
current diagnosis was unrelated to her previous service.  

The Board acknowledges the existence of a prolonged period of 
time between the veteran's period of service from April 1989 
to December 1990, during which she was initially diagnosed 
with a left knee syndrome, and objective medical evidence of 
a chronic knee problem dated from about 2001 or 2002 (it is 
noted that right knee pain also appeared to figure 
prominently in her complaints).  As described, the record 
appears to contain conflicting VA medical opinions regarding 
the issue of whether or not the veteran's current left knee 
disability was incurred during service, as claimed.  One VA 
examiner remarked that the veteran's chondromalacia of the 
patella had a history going back to service.  Another VA 
examiner opined that the veteran's current demonstrated 
patellofemoral syndrome was not related to an in-service 
injury in 1989.  Both VA examiners had had the benefit of 
review of the veteran's entire claims file.  The Board has 
also considered the credibility of the testimony presented in 
March 2006, to the effect the veteran's left knee condition 
was persistently aggravated by high impact activities 
associated with her duties in the Reserve and on active duty 
(which was her status at the time of the hearing) such that 
she was given a profile of no running.  The undersigned 
believes this testimony to be credible.  

After considering all the evidence, to include medical 
evidence and statements and testimony of the veteran, the 
Board finds that it is relatively balanced, or in relative 
equipoise, in showing that the veteran's currently 
demonstrated left knee disability as likely as not had its 
clinical onset during a period of her active service.  With 
application of the benefit-of-the-doubt rule, the Board finds 
the evidence supports the veteran's claim of service 
connection.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303.

3.  Back Disability   

The veteran contends that she injured her back while serving 
on active duty and that her condition has continued to be 
problematic to the present.  She testified in March 2006 that 
she has remained in the military (in the Army Reserve) where 
she has been given a physical profile in regard to her back.  
Also, at the time of her testimony, she indicated that she 
was on active duty and had been for the past six to seven 
months and that her profile for the back continued.  

After reviewing the evidence of record and the contentions of 
the veteran, the Board finds that her back disability is 
related to injury during service.  The service medical 
records in the file indicate that she complained of headaches 
and low back pain in November 1990 for three weeks' duration.  
The diagnosis was viral syndrome (i.e., no apparent diagnosis 
was given in relation to the back).  A record of discharge 
instructions from Riverside Walter Reed Hospital dated in 
February 1995 indicates that the veteran was discharged with 
a diagnosis of lumbar muscle spasm most likely due to a 
strain or sprain.  In an undated examination report, received 
with the February 1995 hospital report, J.B.C., M.D., 
diagnosed the veteran with lumbosacral strain.  Medical 
records from Rappahannock General Hospital indicate that the 
veteran was seen in March 1998 with complaints of low back 
pain following a motor vehicle accident earlier that day.  
She was discharged that day in an improved condition with a 
final diagnosis of back pain felt to be secondary to muscle 
spasm.  At the time of a 5-year physical examination for the 
Reserve in September 1998, the veteran's spine was clinically 
evaluated as normal.  

VA records show that beginning in July 2001 she was seen for 
complaints of back pain.  X-rays showed minimal spurring at 
T12 and L2, kyphotic curve from T10 to L2, and some lumbar 
lordosis.  She reported in November 2001 that doing exercises 
while in the National Guard [sic] made her back pain worse.  
Thereafter, she was seen and treated at the VA for mechanical 
back pain.  In May 2003, VA X-rays of the lumbar spine showed 
some mild degenerative changes at L5-S1 with some mild 
spurring.  An MRI of the lumbar spine in July 2003 was 
unremarkable.  In January 2004, while doing physical training 
on active duty in the service, she slipped on ice and felt as 
if she pulled something in her back.  She was diagnosed with 
low back sprain.  Thereafter, she continued to be seen at the 
VA for treatment of back pain.  

At the time of a VA examination in April 2005, the examiner 
stated that the veteran had a long history of low back pain, 
with sporadic injuries from time to time, with two of the 
injuries apparently occurring while in the military (one in 
the Reserve and one some years earlier).  The examiner was 
unable to opine that her present back condition was the 
direct result of one injury, as it appeared that she had had 
some ongoing back problems, some of which were attributed to 
service and some of which were attributed to injury outside 
of the service.  The examiner thus concluded that the 
veteran's "service related injury to her back is at least as 
likely as not to be a cause of her pain."  Given the 
indefinite opinion, the veteran underwent another VA 
examination in July 2005, at which time X-rays of the lumbar 
spine revealed only minor anterior osteophytes.  This 
examiner diagnosed mechanical back strain with new onset of 
mild sciatica symptoms.  He opined that "it is less likely 
as not a result of the injury she sustained in 1998 and in 
2004."  He remarked that the veteran reported her symptoms 
had begun from her accident when she was not on active duty 
in 1990 and have progressed steadily since then.  The 
examiner felt that she did not give a history that was 
consistent with a major change in symptoms that occurred at 
the time or during or around the time of subsequent 
accidents.  Therefore, he opined that her back strain was 
"more likely to be congenital or secondary to an accident 
sustained in 1991, not on active duty [sic]" and thus not 
related to her military service.  

The Board acknowledges that the medical opinions sought to 
resolve the issue of whether the veteran's current back 
disability was incurred during service are hardly clear and 
free of discrepancy.  For example, it is known that the 
veteran served on active duty for all but the last two weeks 
of 1990, and the only objective evidence of her involvement 
in a motor vehicle accident showed that it occurred in 1998, 
not 1991, as indicated by the July 2005 examiner.  Both VA 
examiners had had the benefit of review of the veteran's 
entire claims file, yet they furnished conflicting 
conclusions.  One examiner appeared to conclude that an 
injury during service was at least as likely as not to be the 
cause of the back condition, whereas the other VA examiner 
appeared to relate the current back disability to an injury 
that occurred while the veteran was not on active duty 
(although there is no objective evidence in the record to 
demonstrate the occurrence of this injury).  The veteran 
presented to a hearing before the undersigned and the Board 
has had the opportunity to judge the credibility of her 
testimony.  

After considering all the evidence, to include medical 
evidence and statements and testimony of the veteran, the 
Board finds that it is relatively balanced, or in relative 
equipoise, in showing that the veteran's currently 
demonstrated back disability as likely as not had its 
clinical onset during a period of her active service.  With 
application of the benefit-of-the-doubt rule, the Board finds 
the evidence supports the veteran's claim of service 
connection.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hammer digit syndrome of the right and 
left fifth toes, postoperative, is denied.

Service connection for residuals of a left knee injury is 
granted.

Service connection for residuals of a back injury is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


